                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

CALVIN EUGENE BOLES                         )
                                            )
v.                                          )       No. 2:15-0029
                                            )
ANDREW M. SAUL                              )
 Commissioner of Social Security 10F        )



To:    The Honorable Waverly D. Crenshaw, Chief District Judge




                    REPORT AND RECOMMENDATION

       Plaintiff filed this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain

judicial review of the final decision of the Social Security Administration (“Commissioner” or

“Defendant”) denying Plaintiff’s claim for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) as provided under Titles II and XVI, respectively, of the

Social Security Act (“the Act”). The case is currently pending on Plaintiff’s motion for judgment

on the administrative record (see Docket Entry (“DE”) 23), to which Defendant has filed a

response. See DE 28. This matter has been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for initial consideration and a Report and Recommendation. See DE 4.

       Upon review of the administrative record as a whole and consideration of the parties’

filings, the undersigned Magistrate Judge respectfully recommends that Plaintiff’s motion

(DE 23) be DENIED.



       1
         Andrew M. Saul has been appointed Commissioner of the Social Security
Administration. He is therefore automatically substituted as a party pursuant to Fed. R. Civ. P.
25(d).
                                     I. INTRODUCTION

       Plaintiff filed applications for DIB and SSI on August 16, 2011. See Transcript of the

Administrative Record (DE 17, 21-1) at 103-04. 2 He alleged a disability onset date of August 16,
                                                1F




2011 and asserted that he was unable to work because of problems with his heart, back, right

hand, and anxiety. AR 103-04, 120. Plaintiff’s applications were denied initially and upon

reconsideration. AR 103-06. Pursuant to his request for a hearing before an administrative law

judge (“ALJ”), Plaintiff appeared with counsel and testified at a hearing before ALJ Joan

Lawrence on September 17, 2013. AR 85. The ALJ denied the claim on February 7, 2014.

AR 64-66. The Appeals Council denied Plaintiff’s request for review of the ALJ’s decision on

April 17, 2015 (AR 53-55), thereby making the ALJ’s decision the final decision of the

Commissioner.

       On May 22, 2015, Plaintiff filed suit in this district court seeking judicial review of the

ALJ’s denial pursuant to 42 U.S.C. 405(g). See DE 1. On September 11, 2015, the District Judge

enter an order vacating the ALJ’s decision and remanding Plaintiff’s claim pursuant to sentence

six of 42 U.S.C. § 405(g) for a de novo administrative hearing, which resulted in the district

court retaining jurisdiction until the post-remand proceedings were completed. See DE 15. 3 On
                                                                                             2F




       2
         The Administrative Record in this case is contained in two separate filings. See DE 17,
21-1. For the sake of clarity, the Transcript of the Administrative Record will be referenced by
the abbreviation “AR” followed by the corresponding page number(s) as numbered in the large
black Bates stamps on the bottom right corner of each page.
       3
          Sentence six of 42 U.S.C. § 405(g) reads as follows: “The court may, on motion of the
Commissioner of Social Security made for good cause shown before the Commissioner files the
Commissioner’s answer, remand the case to the Commissioner of Social Security for further
action by the Commissioner of Social Security, and it may at any time order additional evidence
to be taken before the Commissioner of Social Security, but only upon a showing that there is
new evidence which is material and that there is good cause for the failure to incorporate such
evidence into the record in a prior proceeding; and the Commissioner of Social Security shall,
after the case is remanded, and after hearing such additional evidence if so ordered, modify or
affirm the Commissioner's findings of fact or the Commissioner's decision, or both, and shall file
                                                2
August 15, 2018, the Commissioner filed the administrative record, which indicated that

Plaintiff’s claim was again denied following remand. AR 1-3. 4 On February 15, 2019, Plaintiff
                                                               3F




filed the instant motion for judgment on the administrative record. See DE 23.



                                   II. THE ALJ FINDINGS

       The ALJ’s second unfavorable decision on April 28, 2017, included the following

enumerated findings based upon the record:

           1. The claimant meets the insured status requirements of the Social Security
              Act through December 31, 2015.

           2. The claimant has not engaged in substantial gainful activity since
              August 16, 2011, the alleged onset date (20 CFR 404.1571 et seq., and
              416.971 et seq.).

           3. The claimant has the following “severe” impairments: degenerative disc
              disease of the spine; coronary artery disease; sleep apnea; chronic
              obstructive pulmonary disease (COPD) in a setting of ongoing tobacco
              abuse against medical advice; a depressive disorder; and post-traumatic
              stress disorder (PTSD) (20 CFR 404.1520(c) and 416.920(c)).

           4. The claimant does not have an impairment or combination of impairments
              that meets or medically equals the severity of one of the listed
              impairments in 20 CFR part 404, Subpart P, Appendix 1 (20 CFR
              404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).

           5. After careful consideration of the entire record, the undersigned finds that
              the claimant has the residual functional capacity to perform light work as
              defined in 20 CFR 404.1567(b) and 416.967(b) except that he is precluded

with the court any such additional and modified findings of fact and decision, and, in any case in
which the Commissioner has not made a decision fully favorable to the individual, a transcript of
the additional record and testimony upon which the Commissioner’s action in modifying or
affirming was based.”
       4
         The administrative record does not contain a second denial by the Appeals Council, but
instead includes duplication of the note showing the initial denial by the Appeals Council on
April 17, 2015. AR 53-55, 107-09. Defendant states that because the Appeals Council “did not
accept own motion review [sic] within 60-days, the April 28, 2017, decision became the final
decision of the Commissioner and is properly before the Court[.]” DE 28 at 2. The Court accepts
this explanation as the basis of its jurisdiction over the pending matter.
                                                3
               from any climbing of ladders; limited to occasional balancing, stooping,
               kneeling, crouching, crawling, and climbing stairs; should avoid humidity,
               temperature extremes, hazards, and pulmonary irritants such as dust,
               fumes, etc. due to COPD; and can deal with change and people 1/3 of the
               time.

           6. The claimant is unable to perform any past relevant work (20 CFR
              404.1565 and 416.965).

           7. The claimant was born on September 16, 1972 and was 38 years old,
              which is defined as a younger individual age 18-49, on the alleged
              disability onset date (20 CFR 404.1563 and 416.963).

           8. The claimant has a limited education and is able to communicate in
              English (20 CFR 404.1564 and 416.964).

           9. Transferability of job skills is not material to the determination of
              disability because using the Medical-Vocational Rules as a framework
              supports a finding that the claimant is “not disabled,” whether or not the
              claimant has transferable job skills (See SSR 82-41 and 20 CFR Part 404,
              Subpart P, Appendix 2).

           10. Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the
               national economy that the claimant can perform (20 CFR 404.1569,
               404.1569(a), 416.969, and 416.969(a)).

           11. The claimant has not been under a disability, as defined in the Social
               Security Act, from August 16, 2011, through the date of this decision (20
               CFR 404.1520(g) and 416.920(g)).

AR 6-14.



                               III. REVIEW OF THE RECORD

       The parties and the ALJ have thoroughly summarized and discussed the medical and

testimonial evidence of the administrative record. Accordingly, the Court will discuss those

matters only to the extent necessary to analyze the parties’ arguments.




                                                4
                     IV. DISCUSSION AND CONCLUSIONS OF LAW

       A. Standard of Review

       The determination of disability under the Act is an administrative decision. The only

questions before this Court upon judicial review are: (i) whether the decision of the

Commissioner is supported by substantial evidence, and (ii) whether the Commissioner made

legal errors in the process of reaching the decision. 42 U.S.C. § 405(g). Substantial evidence is

defined as “more than a mere scintilla” and “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). If substantial evidence

supports the ALJ’s decision, that decision must be affirmed “even if there is substantial evidence

in the record that would have supported an opposite conclusion.” Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).

In other words:

       The Commissioner’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion. The
       substantial evidence standard presupposes that there is a “zone of choice” within
       which the Commissioner may proceed without interference from the courts. If the
       Commissioner’s decision is supported by substantial evidence, a reviewing court
       must affirm.

Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994).

       The Commissioner utilizes a five-step sequential evaluation process to determine whether

a claimant is disabled. 20 C.F.R. §§ 404.1520(a), 416.920(a). If the issue of disability can be

resolved at any point during the evaluation, the ALJ does not proceed to the next step and the

claim is not reviewed further. Id. §§ 404.1520(a)(4), 416.920(a)(4). At step one, the claimant

must show that he is not engaged in “substantial gainful activity” at the time disability benefits

are sought; at step two, the ALJ considers whether one or more of the claimant’s alleged


                                                5
impairments are “severe” in nature; at step three, the ALJ determines whether the impairments at

issue meet or equal one of the Listings contained in the regulatory List of Impairments; at step

four, the ALJ considers the claimant’s residual functional capacity (“RFC”) and determines

whether the claimant can still perform past relevant work; at step five, the burden of proof shifts

to the ALJ to assess whether the claimant, after establishing that past relevant work is no longer

possible, is capable of performing other types of work. Id. §§ 404.1520(a)(4), 416.920(a)(4).

       If the ALJ determines at step four that the claimant can perform past relevant work, the

claimant is “not disabled” and the ALJ need not complete the remaining steps of the sequential

analysis. Id. §§ 404.1520(a)(iv), 416.920(a)(iv). “Past relevant work” is defined as “substantial

gainful activity” that a claimant has done within the past 15 years and that lasted long enough for

the claimant to learn to do it. Id. §§ 404.1560(b)(1), 416.960(b)(1). If the claimant is unable to

perform past relevant work, however, the ALJ proceeds to step five to determine whether, in

light of the claimant’s RFC, age, education, and work experience, the claimant can perform other

substantial gainful employment and whether such employment exists in significant numbers in

the national economy. Id. §§ 404.1520(a)(v), 416.920(a)(v). In evaluating a claimant’s RFC, the

ALJ must consider the combined effect of all of the claimant’s impairments, mental and

physical, severe and nonsevere. See 42 U.S.C. §§ 423(d)(2)(B), (5)(B).

       The Court’s review of the Commissioner’s decision is limited to the record made during

the administrative hearing process. Willbanks v. Sec’y of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988). A reviewing court is not permitted to try the case de novo, resolve conflicts

in evidence, or decide questions of credibility. Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984) (Myers v. Richardson, 471 F.2d 1265, 1268 (6th Cir. 1972)). The Court is required to

accept the ALJ’s explicit findings and ultimate determination unless the record as a whole is




                                                6
without substantial evidence to support the ALJ’s determination. Houston v. Sec’y of Health &

Human Servs., 736 F.2d 365, 366 (6th Cir. 1984) (citing 42 U.S.C. § 405(g)).



       B. The ALJ’s Five -Step Evaluation of Plaintiff

       In the instant case, the ALJ resolved the Plaintiff’s claim at step five of the five-step

process. The ALJ found that Plaintiff met the first two steps but found at step three that Plaintiff

was not presumptively disabled because he did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1. At step four, the ALJ found that Plaintiff was unable

to perform any past relevant work. At step five, the ALJ found that Plaintiff’s RFC allowed him

to perform light work with express limitations to account for his severe impairments, and that

considering his age, education, work experience, and RFC, there are jobs that exist in significant

numbers in the national economy that Plaintiff can perform. AR 6-14.



       C. Plaintiff’s Assertion of Error

       Plaintiff presents four assertions of error: (1) the ALJ failed to question the vocational

expert regarding all of Plaintiff’s alleged functional limitations; (2) the ALJ failed to find that

Plaintiff’s right hand condition represents a severe impairment; (3) the ALJ failed to properly

evaluate the severity of Plaintiff’s mental impairments; and (4) the ALJ failed to adequately

consider the severity of Plaintiff’s pain when formulating the RFC. DE 24 at 26-33. Plaintiff

therefore requests that this case be reversed and/or remanded pursuant to sentence four of

42 U.S.C. § 405(g) for additional consideration. Id. at 34.

       Sentence four of 42 U.S.C. § 405(g) states the following:

       The court shall have power to enter, upon the pleadings and transcript of the
       record, a judgment affirming, modifying, or reversing the decision of the

                                                 7
        Commissioner of Social Security, with or without remanding the cause for a
        rehearing.

If the case contains an adequate record, “the [Commissioner’s] decision denying benefits can be

reversed and benefits awarded if the decision is clearly erroneous, proof of disability is

overwhelming, or proof of disability is strong and evidence to the contrary is lacking.” Mowery

v. Heckler, 771 F.2d 966, 973 (6th Cir. 1985). Furthermore, a court can reverse the decision and

immediately award benefits if all essential factual issues have been resolved and the record

adequately establishes a claimant’s entitlement to benefits. Faucher v. Sec’y of Health & Human

Servs., 17 F.3d 171, 176 (6th Cir. 1994). The Court addresses Plaintiff’s assertions of error in

turn.



    1. The Opinion of Dr. Thomas Dake.

        The caption of Plaintiff’s first assertion of error reads as follows: “The ALJ Erred in

Failing to Question the [Vocational Expert] on all of Mr. Boles’ Restrictions.” DE 24 at 26.

However, Plaintiff’s argument actually involves the ALJ’s alleged failure to provide adequate

reasons for rejecting the opinion of Dr. Thomas Dake, who performed a consultative

examination on July 23, 2016. AR 1294-1305. Dr. Dake concluded, among other things, that

during an eight-hour workday Plaintiff is limited to eight hours of sitting, four hours of standing,

and two hours of walking, and that Plaintiff can never be exposed to humidity, wetness, dust,

odors, fumes, pulmonary irritants, extreme cold, or extreme heat. AR 1301, 1303-04. Dr. Dake

based these restrictions on Plaintiff’s “reactive airway disease.” AR 1301, 1304.

        The ALJ’s opinion does not directly address the limitations proffered by Dr. Dake, but

instead cites Plaintiff’s lack of reported difficulty with sitting, standing, or walking during a field

office interview in 2015, as well as records indicating that Plaintiff’s COPD is well-controlled


                                                  8
with medication and that he continues to smoke against medical advice. AR 10. The entirety of

Plaintiff’s argument, which does not reference these findings, consists of the following:

“Dr. Henson, treating pulmonologist, similarly found Mr. Boles limited by his COPD. The ALJ

erred in her dismissal of these restrictions.” DE 24 at 27. Plaintiff does not bother to recite any

limitations allegedly endorsed by this physician, however, which is significant given that

Dr. Henson merely provided a diagnosis of “chronic obstructive pulmonary disease, unspecified”

(AR 1343), which does not rise to the level of a medical opinion for purposes of evaluating

disability. See Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (“The mere diagnosis of [an

impairment], of course, says nothing about the severity of the condition.”). Moreover,

Dr. Henson’s physical examination of Plaintiff yielded findings that included unlabored and

normal breathing, normal motor strength and tone, and normal heart rate and rhythm (AR 1347),

all of which tend to support the ALJ’s conclusion. See Conner v. Comm’r of Soc. Sec., 658 F.

App’x 248, 254 (6th Cir. 2016) (noting that a treating physician’s records “failed to reveal the

type of significantly abnormal findings that would qualify a patient as disabled”).

       Furthermore, Plaintiff’s inchoate argument fails to identify any authority violated by the

ALJ’s implicit rejection of Dr. Dake’s opinion, which renders this assertion of error futile. See

McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in a

perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed

waived. It is not sufficient for a party to mention a possible argument in the most skeletal way,

leaving the court to … put flesh on its bones.”) (internal citation omitted). The ALJ was not

required to discuss every piece of evidence submitted and her failure to explicitly cite such

evidence in the administrative opinion does not mean that it went unconsidered. Daniels v.

Comm’r of Soc. Sec., 152 F. App’x 485, 489 (6th Cir. 2005) (internal citation omitted). Because



                                                 9
Dr. Dake was a one-time consultative examiner, the ALJ was free to reject his conclusions

without giving any specific reasons for doing so. Triplett v. Astrue, No. 3:12-CV-42-JMH, 2012

WL 6706163, at *5 (E.D. Ky. Dec. 26, 2012) (citing Smith v. Comm’r of Soc. Sec., 482 F.3d 873,

876 (6th Cir. 2007)). For each of these reasons, Plaintiff’s assertion of error is rejected.



   2. The ALJ’s Step Two Findings.

       Plaintiff next argues that the ALJ erred by failing to conclude at step two of the

evaluation that Plaintiff’s right-hand impairment constitutes a severe impairment. DE 24 at 27.

Plaintiff cites his own testimony regarding swelling, a physical examination finding from 2012

indicating stronger grip in the left hand than in the right, and a 2016 x-ray showing post-

traumatic arthrosis without joint space narrowing before arguing that “[i]f an impairment causes

restrictions, it is severe and cannot be ignored.” Id.

       Plaintiff’s argument is unavailing for multiple reasons. First, the ALJ did not ignore the

condition of Plaintiff’s right hand, but instead appropriately highlighted a notation from a 2016

consultative examination during which Plaintiff exhibited no problems with his hands and

demonstrated the ability to “freely” manipulate materials. AR 10, 1307. This is consistent with

reports from multiple physicians noting normal bilateral range of motion in the wrists, normal

bilateral grip strength, normal gross/fine manipulation, and the absence of myopathy or

radiculopathy. AR 332, 370, 1296, 1318, 1325, 1330, 1333, 1339.

       Additionally, the ALJ’s failure to find that Plaintiff’s right-hand impairment rises to the

level of “severe” at step two does not require reversal of the Commissioner’s decision. Once the

ALJ finds that at least one of the claimant’s alleged impairments is severe in nature, the claim

survives the step two screening process and both severe and non-severe impairments are



                                                  10
considered in the remaining steps of the evaluation process. 20 C.F.R. §§ 404.1523,

404.1545(a)(2). Courts have therefore consistently held that an ALJ does not commit reversible

error when she fails to find that some impairments are severe but finds that other impairments are

severe and proceeds to the next step of the evaluation process. See, e.g., Maziarz v. Sec’y Health

& Human Serv., 837 F.2d 240, 244 (6th Cir. 1987); McGlothin v. Comm’r of Soc. Sec., 299 F.

App’x. 516, 522 (6th Cir. 2008); Fisk v. Astrue, 253 F. App’x. 580, 583-84 (6th Cir. 2007).

       Here, the ALJ found that Plaintiff had multiple severe impairments (AR 6) and proceeded

to the third step of the evaluation process. The conclusion that Plaintiff’s right-hand impairment

was not severe did not prevent the ALJ from finding other severe impairments, did not result in a

conclusion that Plaintiff was not disabled, and did not halt the five-step evaluation process.

Accordingly, any error committed by the ALJ in this regard is harmless and therefore fails to

warrant reversal.



   3. The ALJ’s Evaluation of Plaintiff’s Mental Impairments.

       Plaintiff contends that the ALJ erred by failing to adequately consider the opinions of

record concerning Plaintiff’s mental condition. DE 24 at 28. This includes the opinion of

Mr. Jeffery Scott Herman, who performed a consultative mental examination on March 2, 2012,

and completed a corresponding report indicating that Plaintiff functions “in the borderline range

of intelligence” and is capable of understanding, remembering, and carrying out simple and

repetitive tasks. AR 385. Mr. Herman additionally noted that Plaintiff “appears to be restricting

his activities beyond what is necessitated by his condition.” AR 386.

       Mr. Jerrell F. Killian performed his own examination on July 26, 2016 and completed a

subsequent report in which he opined that Plaintiff is “mildly” limited in his ability to make



                                               11
judgments on simple work-related decisions and interact with the public, supervisors, and co-

workers. AR 1311. He also concluded that while Plaintiff has no problem understanding,

remembering, or carrying out simple instructions, Plaintiff is “markedly” limited in his ability to

understand, remember, and carry out complex instructions, and make judgments on complex

work-related decisions. AR 1310-11. The report also suggests that Plaintiff’s ability to respond

appropriately to usual work situations and changes in a routine work setting is moderately-to-

markedly limited. AR 1311.

       It is true, as Plaintiff alleges, that the ALJ failed to discuss Mr. Herman’s findings in the

most recent administrative opinion, which is somewhat confounding given that the same ALJ

accorded “great weight” to Mr. Herman’s assessment in her initial opinion. AR 78, 382-86.

However, Mr. Herman’s opinion is pertinent only to the extent that it discusses “the specific

extent of limitations” caused by Plaintiff’s alleged mental impairments, Montecalvo v. Comm’r

of Soc. Sec., 695 F. App’x 124, 128 (6th Cir. 2017) (citing Allen v. Comm’r of Soc. Sec., 561

F.3d 646, 651 n.3 (6th Cir. 2009), which is notable since the only concrete functional limitation

in Mr. Herman’s opinion states that Plaintiff is “capable of understanding, remembering, and

carrying out tasks of a familiar, simple, and repetitive nature.” AR 385. The Court notes that

during the administrative hearing, a vocational expert identified three “unskilled” jobs that

Plaintiff could perform despite his impairments (AR 13, 49-50), which appears to adequately

account for Mr. Herman’s lone restriction. See Cole v. Comm’r of Soc. Sec., 105 F. Supp. 3d 738,

744 (E.D. Mich. 2015) (holding that “unskilled work” encompassed limitation of “simple and

low-stress work” in ALJ’s hypothetical to vocational expert). Plaintiff’s failure to explain how

inclusion of Mr. Herman’s prescribed functional limitation in the RFC would change the

outcome of the decision also renders this argument moot. See Yates v. Colvin, No. 3:14-cv-132,



                                                12
2015 WL 2338097, at *8 (S.D. Ohio May 13, 2015), report and recommendation adopted, 2015

WL 3475528 (S.D. Ohio June 2, 2015) (holding that ALJ’s failure to include limitations in

hypothetical to vocational expert that were not required by the jobs identified as viable for the

claimant was harmless error).

       Plaintiff similarly fails to identify any actual error in the ALJ’s evaluation of

Mr. Killian’s opinion, which involved a detailed discussion of the findings contained therein.

AR 7-8, 11-12. The ALJ explained the weight accorded to Mr. Killian’s opinion, as well as the

consistency between this opinion and those provided by non-examining State agency

psychological consultants. AR 11-12. The Court thus finds no error in the ALJ’s analysis.

       Plaintiff additionally faults the ALJ for failing to discuss in the administrative opinion a

“report” produced by providers at Life Care Family Services (“Life Care”). DE 24 at 29. The

“report” Plaintiff cites is an initial diagnostic interview at Life Care in which a counselor

assigned Plaintiff a global assessment of functioning (“GAF”) score of 50 based on his report of

the severity of his symptoms. AR 1271-83. Plaintiff argues that the ALJ’s failure to reference

this GAF score, along with GAF scores of 52 and 45 assigned by Mr. Herman and Dr. Don

Elazar, respectively, warrants reversal of the Commissioner’s decision. DE 24 at 29-31.

       The Court disagrees. First, although GAF scores “may” assist the ALJ in formulating a

claimant’s RFC, Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 241 (6th Cir. 2002), they are not

essential to the analysis. See Keeler v. Comm’r of Soc. Sec., 511 F. App’x 472, 474 (6th Cir.

2013) (“[T]he ALJ was not required to consider [the claimant’s] GAF scores[.]”) (internal

citations omitted). See also Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 511 (6th Cir.

2006) (“[W]e are not aware of any statutory, regulatory, or other authority requiring the ALJ to

put stock in a GAF score in the first place.”). A GAF score is not raw medical data, Kennedy v.



                                               13
Astrue, 247 F. App’x 761, 766 (6th Cir. 2007), and does not provide the adjudicator with a

specific functional limitation on which to base the RFC. For this reason, the Sixth Circuit has

rejected the very argument made by Plaintiff concerning the significance of a GAF score.

DeBoard v. Comm’r of Soc. Sec., 211 F. App’x 411, 415 (6th Cir. 2006) (“[T]he failure to

reference a Global Assessment Functioning score is not, standing alone, sufficient ground to

reverse a disability determination.”) (citing Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 241

(6th Cir. 2002)).

       Additionally, GAF scores of 45, 50, and 52 are not, by themselves, evidence of a

disabling mental impairment. See Smith, 482 F.3d at 877 (“[T]he record supports a GAF in the

high 40s to mid 50s, which would not preclude [the claimant] from having the mental capacity to

hold at least some jobs in the national economy.”). Although a score between 41 and 50 suggests

the presence of “serious symptoms,” a score of 52 denotes “moderate symptoms” or “moderate

difficulty in social, occupational, or school functioning,” Kornecky, 167 F. App’x at 503, which

the ALJ in fact acknowledged in her initial opinion. AR 76. Plaintiff fails to explain how this

designation conflicts with the ALJ’s conclusion that he suffers from “moderate” limitations with

respect to “interacting with others” and “adapting and managing [him]self.” AR 7-8. Plaintiff

also fails to demonstrate how an explicit reference to these three GAF scores would have altered

the ultimate decision, which, as discussed supra, makes any error in this regard harmless. See

Collette v. Astrue, No. 2:08-cv-085, 2009 WL 32929, at *9 (E.D. Tenn. Jan. 6, 2009) (“[A]n

administrative decision should not be reversed and remanded where doing so would be merely an

idle and useless formality.”) (quoting Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 547 (6th Cir.

2004)) (internal quotations omitted). For all these reasons, this assertion of error is rejected.




                                                  14
   4. The ALJ’s Assessment of Plaintiff’s Pain.

       Plaintiff contends that the ALJ improperly failed to evaluate the effect of his alleged pain

in formulating the RFC. DE 24 at 31. When a claimant alleges the existence of disabling pain,

the ALJ is required to evaluate the assertion using a two-pronged test delineated by the Sixth

Circuit in Duncan v. Sec’y of Health & Human Servs., 801 F.2d 847 (6th Cir. 1986). To meet the

first prong of this test, the claimant must produce objective evidence of an underlying condition.

Id. at 853. To meet the second prong, there are two options: the claimant must present

(1) “objective medical evidence to confirm the severity of the alleged pain arising from that

condition,” or (2) “the objectively determined medical condition must be of a severity which can

reasonably be expected to give rise to the alleged pain.” Id. This standard represents “a more

succinct form” of the requirements contained in 20 C.F.R. § 404.1529, which circumscribes the

Commissioner’s duties when evaluating whether a claimant suffers from disabling symptoms.

Felisky, 35 F.3d at 1038.

       Although not discussed in Plaintiff’s brief, Social Security Ruling (“SSR”) 16-3p, which

expands on the factors set forth in 20 C.F.R. § 404.1529, also bears on the ALJ’s analysis.

SSR 16-3p mandates that the ALJ consider a claimant’s “statements about the intensity,

persistence, and limiting effects of the symptoms” and “evaluate whether the statements are

consistent with objective medical evidence and other evidence.” 2017 WL 5180304, at *6

(October 25, 2017). Under SSR 96-7p, SSR 16-3p’s predecessor, this process required the ALJ

to make a “credibility” determination based on the claimant’s statements about the limiting

effects of his alleged symptoms. 1996 WL 374186, at *3 (July 2, 1996). SSR 16-3p does not use

the term “credibility,” although there appears to be no substantive adjustment to the ALJ’s

analysis. Notably, the implementation of SSR 16-3p did not abrogate the substantial case law



                                               15
pertaining to credibility evaluations under SSR 96-7p, see Dooley v. Comm’r of Soc. Sec., 656 F.

App’x 113, 119, n.1 (6th Cir. 2016) (noting that SSR 16-3p removed the term “credibility” only

to “clarify that subjective symptom evaluation is not an examination of an individual’s

character”), and reviewing courts have largely “decline[d] to engage in verbal gymnastics to

avoid the term credibility where usage of the term is most logical.” Pettigrew v. Berryhill,

No. 1:17-cv-1118, 2018 WL 3104229, at *14, n.14 (N.D. Ohio June 4, 2018), report and

recommendation adopted, 2018 WL 3093696 (N.D. Ohio June 22, 2018).

       Bearing this in mind, the Court concludes that substantial evidence supports the ALJ’s

evaluation of Plaintiff’s alleged pain. The ALJ determined that Plaintiff suffers from several

severe physical impairments that include degenerative disc disease, sleep apnea, and COPD.

AR 6. The first prong of Duncan regarding the existence of objective medical evidence of an

underlying condition was therefore met.

       However, the ALJ concluded that Plaintiff’s subjective complaints of disabling pain were

not supported by substantial evidence, which is the equivalent of finding that Plaintiff failed to

satisfy Duncan’s second prong. Frisby v. Sec’y of Health & Human Servs., 869 F.2d 1490

(table), 1989 WL 17259, at *4 (6th Cir. March 2, 1989). The ALJ’s discussion included

references to imaging studies demonstrating mild back symptoms, fairly mild physical exam

findings, and control of symptoms with the use of medication (AR 10), all of which were

appropriate considerations. See Wilson v. Comm’r of Soc. Sec., 618 F. App’x 281, 286 (6th Cir.

2015) (affirming ALJ’s adverse credibility finding based on “rather mild findings” that “did not

square” with claimant’s allegations of disabling symptoms). See also Smith v. Comm’r of Soc.

Sec., 564 F. App’x 758, 763 (6th Cir. 2014) (the ALJ may consider the effects of medications on

symptoms). The ALJ also discussed Plaintiff’s decision to continue smoking despite repeated



                                               16
admonitions from treating physicians (AR 10), which is a relevant factor in evaluating a

claimant’s credibility. See Marshall v. Comm’r of Soc. Sec., No. 13-CV-14255, 2015 WL

777940, at *7 (E.D. Mich. Feb. 24, 2015) (collecting cases).

       Plaintiff’s brief does little more than recite his own reports of pain and exam findings

from multiple office visits (DE 24 at 33) and that is not enough to overcome the ALJ’s

credibility determination, which must be shown to lack the support of substantial evidence. See

Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (“If the ALJ’s decision is supported by

substantial evidence, then reversal would not be warranted even if substantial evidence would

support the opposite conclusion.”). This is an especially high burden in light of the Sixth

Circuit’s warning that a reviewing court “should be particularly reluctant to substitute its

judgment of the credibility of the claimant for that of the ALJ.” Bailey v. Sec’y of Health &

Human Servs., 922 F.2d 841 (6th Cir. 1991) (internal citations and quotations omitted). Because

Plaintiff has shown no error in the ALJ’s determination with respect to the severity of his alleged

pain, the Court must reject this assertion of error.



                                    V. RECOMMENDATION

       For the above-stated reasons, it is recommended that Plaintiff’s motion for judgment on

the administrative record (DE 23) be DENIED and the Commissioner’s decision be AFFIRMED.

        ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen (14) days of service of this Report and Recommendation and must state

with particularity the specific portions of this Report and Recommendation to which objection is

made. See Fed. R. Civ. P. 72(b)(2); Local Rule 72.02(a). Failure to file specific written

objections within the specified time can be deemed to be a waiver of the right to appeal the



                                                  17
District Court’s order. See Thomas v. Arn, 474 U.S. 140 (1985); Cowherd v. Milton, 380 F.3d

909, 912 (6th Cir. 2004) (en banc). Any responses to objections to this Report and

Recommendation must be filed within fourteen (14) days of the filing of the objections. See Fed.

R. Civ. P. 72(b)(2); Local Rule 72.02(b).

                                                   Respectfully submitted,



                                                   __________________________
                                                   BARBARA D. HOLMES
                                                   United States Magistrate Judge




                                              18
